375 Pa. 565 (1954)
Wardle
v.
Miller (et al., Appellant).
Supreme Court of Pennsylvania.
Argued November 12, 1953.
January 4, 1954.
Before STERN, C. J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*567 Lynn L. Detweiler, with him Swartz, Campbell & Henry, for appellant.
Maurice Freedman, with him Robert H. Arronson and Herbert H. Hadra, for appellees.
OPINION PER CURIAM, January 4, 1954:
The question in this case is whether the court could say, as a matter of law, that the notice by an insured *568 of an accident inflicting injury upon another was given to the liability insurer "as soon as practicable" as required by the policy. The material facts were undisputed. Hence, the question involved was necessarily one of law for the court to decide. The opinion of Judge FLOOD fully justifies the affirmative answer given for the court below.
Judgment affirmed.